DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 20 May 2021. As directed by the amendment: Claims 1, 3, 5, 8, 10, 11, 13, 15, 18, have been amended, no claims have been cancelled, and no claims have been added.  Claims 20-24 were previously withdrawn due to a Restriction Requirement, affirmed without traverse in the Response filed 20 May 2021. Thus, Claims 1-19 are presently pending in this application.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of copending Application No. 16/815120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, 11, and 13, the claims recite “the patient's currently measured intrinsic A-V delay”. However, this limitation lacks antecedent basis in the claims, since A-V delay is not defined within the claims as being measured/sensed. Therefore it is unclear what is specifically being defined as “the patient's currently measured intrinsic A-V delay”, and from that “each of the plurality of diagnostic A-V delays are less than” this undefined measured time value. Therefore this limitation is indefinite.  For purposes of Examination, “the patient's currently measured intrinsic A-V delay” is interpreted to imply an active step of currently measuring a patient’s intrinsic A-V delay. Claims 2-10 and 12-19 are rejected for depending on Claims 1 and 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US Publication No. 2008/0027488, previously cited) in view of Hou et al. (US Publication No. 2014/0107723, previously cited). 
Regarding Claims 1, 2, 11, and 12, Coles et al. discloses a system and associated method comprising: electrode apparatus (Paragraph 0016, 0032, 0034) comprising a plurality of electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034) to monitor electrical activity from tissue of a patient; and computing apparatus comprising processing circuitry (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) and coupled to the electrode apparatus (Paragraph 0016, 0032, 0034) and configured to: monitor electrical activity of the patient's heart (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) using one or more electrodes of the plurality of electrodes during delivery of pacing therapy (pacing, CRT, Abstract, Paragraph 0005, 0016-0017) at a plurality of diagnostic A-V delays (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019), wherein each of the plurality of diagnostic A-V delays are less than the patient's currently measured intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019); and determine whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019).  Although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011). 
Regarding Claims 3 and 13, Coles et al. discloses the system and associated method further wherein each of the plurality of diagnostic A-V delays are less than the patient's currently measured intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), wherein the longest diagnostic A-V delay of the plurality of diagnostic A-V delays is initially 20ms less than the patient's intrinsic A-V delay (Paragraph 0017), and iteratively decreased (Paragraph 0017). Coles et al. does not specifically disclose wherein the longest diagnostic A-V delay of the plurality of diagnostic A-V delays is less than or equal to 70% of the patient's intrinsic A-V delay.  However, this percentage would be dependent upon the initial intrinsic A-V delay of the patient – for example, if the initial intrinsic A-V delay of the patient was 60ms, then the initial diagnostic A-V delay disclosed by Coles et al. would be less than 70% (40ms). Coles et al. further discloses that the A-V delay optimization must maintain a consistently paced ventricular rhythm without inhibiting or fusing with the ventricular beat (Paragraph 0019, 0017), withough truncating the atrial contribution to LV filling (Paragraph 0019, 0017), and without diastolic mitral regurgitation (Paragraph 0019, 0017). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the longest diagnostic A-V delay of the plurality of diagnostic A-V delays to be specifically less than or equal to 70% of the patient's intrinsic A-V delay, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205, USPQ215 (CCPA 1980). 
Regarding Claims 7 and 17, Coles et al. discloses the system and associated method further wherein the plurality of electrodes comprises one or more implantable electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034).  
Regarding Claims 8 and 18, Coles et al. discloses the system and associated method further wherein delivery of pacing therapy at a plurality of diagnostic A-V delays comprises decreasing the diagnostic A-V delay over time (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), and wherein determining whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029)  based on the monitored electrical activity  (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays comprises determining that the pacing therapy has not captured the cardiac conduction Docket No. A0000881 (0134.001048US01) -67-system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) if one or both of cardiac signal morphology and duration of the monitored electrical activity changes (IACT determination and comparison for further A-V delay and pacing optimization, Paragraph 0033-0038, 0017, 0020-0021, issuing alert/alarm if IACT differs and re-performing optimization, Paragraph 0037, waveform determination, Paragraph 0033, 0035) as the presently applied diagnostic A-V delay decreases.  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
Regarding Claims 9 and 19, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays.  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Hou et al., further in view of Groenewegen et al. (US Publication No. 2002/0026220, previously cited). 
Regarding Claims 4 and 14, Coles et al. and Hou et al. in combination do not specifically disclose wherein the plurality of electrodes comprises a plurality of surface electrodes positioned in an array configured to be located proximate skin of a torso of the patient.  Groenewegen et al. teaches monitoring cardiac electrical activity (Abstract) using a system and method comprising a plurality of electrodes comprises a plurality of surface electrodes (100, 112, Fig. 5a) positioned in an array configured to be located proximate skin of a torso of the patient (Paragraph 0027, 0045-0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of surface electrodes positioned in an array configured to be located proximate skin of a torso of the patient, as taught by Groenewegen et al., in the system and method disclosed by Coles et al. and Hou et al. in combination, in order to noninvasively monitor the cardiac electrical activity, in order to eliminate the risks and accuracy issues of internally monitored cardiac systems.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Hou et al., further in view of Markowitz et al. (US Publication. No. 5,601,615, previously cited). 
Regarding Claim 10, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays. However, Coles et al. and Hou et al. in combination do not specifically disclose wherein determining A-V block at the plurality of diagnostic A-V delays if one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical activity remains consistent as the presently applied diagnostic A-V delay decreases; and one or all of a dyssynchrony metric, cardiac signal morphology metric, and cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold.
However, Markowitz et al. teaches a pacing therapy system (Abstract) wherein A-V block is determined if a cardiac signal duration of the monitored electrical activity remains consistent as a set A-V delay decreases (Abstract, Col. 3, Line 55 – Col. 4, Line 5, Col. 10, Lines 1-40, Col. 11, Lines 30-50, Col. 12, Lines 8-22, Flowchart of Fig. 4); and a cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold (Abstract, Col. 3, Line 55 – Col. 4, Line 5, Col. 10, Lines 1-40, Col. 11, Lines 30-50, Col. 12, Lines 8-22, Flowchart of Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine A-V block at the plurality of diagnostic A-V delays  if a cardiac signal duration of the monitored electrical activity remains consistent as a set A-V delay decreases; and a cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold, as taught by Markowitz et al., in the system and method disclosed by Coles et al. and Hou et al. in combination,  in order to accurately determine cardiac capture for pacing systems without specialized equipment, as also taught by Markowitz et al. (Abstract, Col. 2, Line 59-Col. 3, Line 20). 
Claims 5, 6, 15, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Hou et al., further in view of Ghosh et al. (US Publication No. 2019/0290909) 
Although the applied reference Ghosh et al. has a different inventive entity than that of the instant application, the Ghosh et al. reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claims 5, 6, 15, and 16, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to generate electrical heterogeneity information (waveform determination, Paragraph 0033, 0035, IACT determination and comparison, Paragraph 0033-0038) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays, wherein determining whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the monitored electrical activity during delivery of pacing therapy at the plurality of diagnostic A-V delays comprises determining whether the pacing therapy has captured the cardiac conduction system based on the EHI (IACT determination and comparison for further A-V delay and pacing optimization, Paragraph 0033-0038, 0017, 0020-0021, issuing alert/alarm if IACT differs, Paragraph 0037, waveform determination, Paragraph 0033, 0035), wherein delivery of pacing therapy at a plurality of diagnostic A-V delays comprises decreasing the diagnostic A-V delay over time (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), and wherein determining whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the EHI comprises determining that the pacing therapy has not captured the cardiac conduction system if the EHI changes (IACT determination and comparison for further A-V delay and pacing optimization, Paragraph 0033-0038, 0017, 0020-0021, issuing alert/alarm if IACT differs and re-performing optimization, Paragraph 0037, waveform determination, Paragraph 0033, 0035) as the A-V delay decreases (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019).  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus or wherein EHI is specifically indicative of at least one of mechanical synchrony/dyssynchrony of the heart and/or electrical synchrony/dyssynchrony of the heart.  Ghosh et al. teaches a system and associated method further wherein the computing apparatus (Abstract) is further configured to generate electrical heterogeneity information (Abstract, Paragraph 0004-0005) specifically indicative of at least one of mechanical synchrony/dyssynchrony of the heart and/or electrical synchrony/dyssynchrony of the heart (Paragraph 0004-0005, 0024, 0031, 0144, Claims 1 and 14), wherein delivery of VfA pacing therapy (Abstract, Paragraph 0002-0003, 0005, Claims 1, 14) is based on the monitored electrical activity during delivery of VfA pacing therapy (Abstract Paragraph 0049, 0070, Claims 1, 14) comprises determining whether the pacing therapy has captured the cardiac conduction system based on the EHI (Paragraph 0102, 0121, 0127, 0132, Abstract, Claims 1, 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a VfA pacing therapy apparatus, and to configure the EHI to be specifically indicative of at least one of mechanical synchrony/dyssynchrony of the heart and/or electrical synchrony/dyssynchrony of the heart, as taught by Ghosh et al., in the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, and to ensure safe and effective pacing parameters based on the sensed EHI. 

Response to Arguments
The previous provisional Double Patenting rejections have NOT been withdrawn. The Applicant has indicated in the Response filed 20 May 2021 that the rejections will be addressed after allowable subject matter has been indicated. 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-19 have been withdrawn due to the Applicant’s amendments to the claims as in the Response filed 20 May 2021. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-19 have been made above necessitated by the Applicant’s amendments to Claims 1, 3, 11, and 13. 
The Applicant's arguments filed in the Response filed 20 May 2021 with respect to the previous 35 USC 103 rejections of Claims 1-19 have been fully considered but they are not persuasive. 
The Applicant argues (Pages 10-13 of Response) that neither the previously cited Coles et al. nor Hou et al. references disclose all of the claimed elements of independent Claims 1 and 11. However, the Examiner disagrees with these arguments. Coles et al. discloses a system and associated method comprising: electrode apparatus (Paragraph 0016, 0032, 0034) comprising a plurality of electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034) to monitor electrical activity from tissue of a patient; and computing apparatus comprising processing circuitry (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) and coupled to the electrode apparatus (Paragraph 0016, 0032, 0034) and configured to: monitor electrical activity of the patient's heart (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) using one or more electrodes of the plurality of electrodes during delivery of pacing therapy (pacing, CRT, Abstract, Paragraph 0005, 0016-0017) at a plurality of diagnostic A-V delays (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019), wherein each of the plurality of diagnostic A-V delays are less than the patient's currently measured intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019); and determine whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019).  
Furthermore, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
The Applicant specifically argues (Pages 10-12 of Response) that Coles et al. does not specifically disclose “determin[ing] whether the…pacing therapy has captured the cardiac conduction system” as required by Claims 1 and 11. However, the Examiner disagrees with this argument. Coles et al. discloses that the system and associated method determines whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037). It appears as though the Applicant is arguing that the determination is made whether the pacing therapy has fully or completely captured the cardiac conduction system, however, this is not recited in the claims. Coles specifically discloses:
Thus, the AV delay must be programmed to pre-empt intrinsic AV nodal conduction, which could inhibit or fuse with paced ventricular beat and compromise the benefits of CRT. However, the duration of the programmed AV delay must not be too short, as an early paced ventricular contraction will truncate the atrial contribution to LV filling. Nor can the duration be too long for in this case there may be diastolic mitral regurgitation. (Paragraph 0019)
This component of the AV delay determines the time it takes for the RA activation to reach the LA. It is at the end of this interval (beginning of CS electrical activity) that LA electrical activity may be approximated to begin. The IACT may therefore estimate the time from RA pacing to the beginning of the transmitral “A” wave. As the IACT prolongs, the AV delay must also be lengthened to accommodate the time needed for LA activation and contraction (A wave)….The IACT can be easily measured and several techniques for measuring IACT have been previously described.  (Paragraph 0020-0021)

 Thus, during atrial-based Bi-V pacing the optimal PAV delay will allow maximal “E” and “A” wave duration and separation without truncation of the “A” wave by the Doppler signal of diastolic MR. (Paragraph 0020)

Such that in Fig. 3A, a long AV delay interval 302 can be seen to shorten diastole causing fusion of the E and A waves 304,306, respectively of trans-mitral flow and/or loss of complete ventricular capture. (Paragraph 0027)

Therefore, the Examiner maintains that any determination that the pacing therapy has at least partially captured the cardiac conduction system, such as can be determined by monitoring direct results of the pacing therapy (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, and A wave truncation, Paragraph 0027-0029) would read on the limitation “determin[ing] whether the…pacing therapy has captured the cardiac conduction system”. Therefore, the Examiner maintains that Coles et al. discloses “determin[ing] whether the…pacing therapy has captured the cardiac conduction system”. Therefore, these limitations of Claims 1 and 11 are disclosed by Coles et al. 
The Applicant further argues (Page 11-12 of Response) that Hou et al. does not specifically disclose wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, as required by Claims 1, 2, 11, and 12. However, the Examiner disagrees with this argument. Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083). In particular, Hou et al. explicitly teaches that the leadless intra-cardiac medical device (LIMD) “may be located in the RA [right atrium] and configured to electrically stimulate the RV [right ventricle] and LV [left ventricle]. This last LIMD configuration or placement may be done in a manner such that Hisian or para-Hisian pacing is achieved.” (emphasis added, Paragraph 0017). Furthermore, Hou et al. teaches:
Optionally, the septum represents a portion of the triangle of Koch and ventricular vestibule. The second electrode is configured to engage the distal activation site which is in the ventricular vestibule. The first electrode is configured to engage the local activation site which is in the triangle of Koch. The first and second electrodes deliver stimulus pulses to the triangle of Koch and the ventricular vestibule to initiate activation in a right atrium and right ventricle, respectively. (Paragraph 0019)

Furthmore, Fig. 3C of Hou et al. has been reproduced below, which shows multiple implantable atrial devices 350, 357, 352 and the recited anatomical areas of the heart:

    PNG
    media_image1.png
    720
    474
    media_image1.png
    Greyscale

Therefore, the Examiner maintains that Hou et al. teaches wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
The Applicant further argues (Page 12 of Response) that Coles et al. does not disclose determining A-V block as required by Claims 9 and 19. However, the Examiner disagrees with these arguments. Coles et al. specifically discloses  determining A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037). Coles et al. specifically discloses “patients had documented first degree AV block” in Paragraph 0017. Therefore, the Examiner maintains that Coles et al. reads on this limitation of Claim 9 and 19. 
The Examiner agrees with the Applicant’s arguments (Page 12 of Response) that the newly added limitations to Claim 5 and 15 overcomes the previous 35 USC 103 rejection of Claims 5, 6, 15, and 16. However, the newly cited Ghosh et al. reference teaches the newly added limitations to Claim 5 and 16 in a new 35 USC 103 rejection made above, specifically Ghosh et al. teaches a system and associated method further wherein the computing apparatus (Abstract) is further configured to generate electrical heterogeneity information (Abstract, Paragraph 0004-0005) specifically indicative of at least one of mechanical synchrony/dyssynchrony of the heart and/or electrical synchrony/dyssynchrony of the heart (Paragraph 0004-0005, 0024, 0031, 0144, Claims 1 and 14), wherein delivery of VfA pacing therapy (Abstract, Paragraph 0002-0003, 0005, Claims 1, 14) is based on the monitored electrical activity during delivery of VfA pacing therapy (Abstract Paragraph 0049, 0070, Claims 1, 14) comprises determining whether the pacing therapy has captured the cardiac conduction system based on the EHI (Paragraph 0102, 0121, 0127, 0132, Abstract, Claims 1, 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a VfA pacing therapy apparatus, and to configure the EHI to be specifically indicative of at least one of mechanical synchrony/dyssynchrony of the heart and/or electrical synchrony/dyssynchrony of the heart, as taught by Ghosh et al., in the pacing therapy apparatus in the system and method disclosed by Coles et al., in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, and to ensure safe and effective pacing parameters based on the sensed EHI. 
However, although the applied reference Ghosh et al. has a different inventive entity than that of the instant application, the Ghosh et al. reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Therefore, this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
No additional specific arguments were presented with respect to the previous 35 USC 103 rejections of Claims 3-6, 10, and 13-18, nor with respect to the previously cited Groenewegen et al. or Markowitz et al. references.  Therefore, Claims 1-19 remain rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792